DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
	Claims 2-13, 15, 16, 19, 20, 23, 28, 31, and 32 have been cancelled.  Claims 14 and 18 have been withdrawn.  Claims 1, 17, 22, 24, 25, 27, 29, and 30 have been amended.  
Claims 1, 17, 21, 22, 24-27, 29, 30, and 33 are under examination.

2.	The obviousness-type rejections set forth in the final Office action of 9/8/2020 are withdrawn in response to the amendment to introduce the limitations of protamine and sodium lauryl sulfate in the independent claims 1, 22, and 24.
	New grounds of rejection are set forth below.


New Rejections
Claim Rejections - 35 USC § 112(d)
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting “an injection preparation”, claim 30 fails to further limit the subject matter of the parent claim 1, which recites an aqueous injectable composition, i.e., an injection preparation.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 17, 21, 22, 29, 30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen (WO 98/47487), in view of each Anderson et al. (PGPUB 2004/0022820), Glass et al. (U.S. Patent No. 3,919,411), Dimitrov et al. (Am. J. Clin. Nutr., 1996, 64: 329-335), Johnson et al. (Langmuir, 2005, 21: 5159-5165), Gaemers et al. (J. Am. Chem. Soc., 2001, 123: 12343-12352), Lee et al. (PGPUB 2011/0038941), and Svensson et al. (Journal of Colloid Interface Science, 2008, 325: 346-350; of record).
Nielsen teaches a bioadhesive drug delivery system for skin or mucosal delivery, the system containing GMO (capable of forming cubic or hexagonal liquid crystals in an aqueous fluid), a sorbitan ester (such sorbitan monooleate), phosphatidylcholine (PC), TPGS as a structurant, and water (claims 1 and 22), wherein the bioadhesive drug delivery system is suitable for delivery to or through the skin or mucosal surfaces (Abstract; p. 1, lines 17-24; p. 3, lines 8-27; p. 4, line 22 through p. 5, line 25; p. 7, lines 25-33; p. 8, lines 16-23; p. 9, lines 3-6; p. 13, lines 25-31; p. 14, lines 1-12; p. 16, lines 6-7; p. 17, line 31 through p. 19, line 31; p. 20, lines 1-3; p. 33, lines 19-22; p. 38, lines 18-21; Example 87, see especially p. 108, line 29 through p. 110, line 2).  Nielsen claim 17) (p. 20, lines 30-31; p. 39, lines 12-14).  Nielsen teaches that the composition could be in the form of nanoparticles (claims 1 and 22) (p. 39, lines 4-7).  Nielsen teaches that the ratio between the liquid crystal forming material and PC could be 1:1 (claims 1 and 22) (p. 32, lines 8-11).  It is noted that sorbitan monooleate is disclosed as part of a genus of sorbitan esters and Nielsen does not provide a motivation to select this specific species.  However, Anderson et al. teach that GMO is toxic, that sorbitan monooleate can form liquid cubic or hexagonal crystals, and that sorbitan esters do not exhibit toxicity (see Abstract; [0006]; [0007]; [0015]; [0087]; [0133]-[0134]).  Along the same lines, Glass et al. teach that sorbitan monooleate is nontoxic (column 6, lines 17-45).  Based on these combined teachings in the prior art, one of skill in the art would have found obvious to specifically select sorbitan monooleate as the sorbitan ester to be used in Nielsen’s composition and completely replace GMO with sorbitan monooleate to achieve the predictable result of obtaining a non-toxic drug delivery system.   By doing so, one of skill in the art would have obtained a composition wherein the liquid crystal consists of sorbitan monooleate, phosphatidylcholine (PC), and TPGS.
With respect to the composition being formulated for i.v. or i.m. injection (claims 1, 22, and 30), Nielsen teaches that the composition could be formulated as solutions or dispersions (p. 39, line 4), i.e., suitable for i.v. or i.m. injection. 
 With respect to nanoparticle size (claims 1 and 33), Anderson et al. teach that liquid crystals could be formulated in nanoparticles with a size of less than 300 nm for administration to subjects ([0144]).  Thus, one of skill in the art would have found 
Nielsen, Anderson et al., and Glass et al. teach TPGS and not tocopheryl acetate (claims 1 and 22).  However, Nielsen teaches that, similar to TPGS, tocopheryl acetate could be used as a structurant (see p. 18, lines 16-25).  Furthermore, Dimitrov et al.  teach tocopherols as antioxidants useful to treat a variety of diseases and, since tocopheryl acetate exhibits increased biopotency as compared to TPGS, tocopheryl acetate is preferred for therapeutic and prophylactic uses (see Abstract; p. 329, column 1, first paragraph; p. 330, column 1, first full paragraph).  Thus, using tocopheryl acetate instead of TPGS would have been obvious to one of skill in the art to achieve the predictable result of obtaining an enhanced composition.  By doing so, one of skill in the art would have obtained a composition wherein the liquid crystal consists of sorbitan monooleate (crystal forming material), PC (phospholipid), and tocopheryl acetate (hardener) (claims 1 and 22).
Nielsen, Anderson et al., Glass et al., and Dimitrov et al. do not teach poloxamer (claims 1 and 22).  Johnson et al. teach that Pluronic F127 (or Poloxamer 407) as a liquid crystal stabilizer (see Abstract; paragraph bridging p. 5159 and 5160; p. 5165, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify Nielsen, Anderson et al., Glass et al., and Dimitrov et al. by further using Poloxamer 407 with the reasonable expectation that doing so would stabilize the drug delivery system.
claims 1 and 22).  Gaemers et al. teach that sodium dodecyl sulfate (or sodium lauryl sulfate) is a liquid crystal stabilizer (see p. 12344, column 2).  Modifying Nielsen, Anderson et al., Glass et al., Dimitrov et al., and Johnson et al. by further adding another stabilizer agent would have been obvious with the reasonable expectation that doing so would stabilize the drug delivery system.
Although Nielsen teaches that the drug delivery system could be used with any compound which has a therapeutic or prophylactic activity (p. 28, lines 9-11), Nielsen does not specifically teach that the compound is a nucleic acid (claims 1, 22, and 29).  However, Anderson et al. teach that liquid crystals are suitable carriers for nucleic acids (such as plasmids and antisense nucleic acids) (see [0112]).  Furthermore, Lee et al. teach complexing nucleic acids with protamine (claims 1 and 22) for incorporation into nanoparticles (see Abstract; [0150]; [0177]).  Thus, complexing therapeutic antisense oligonucleotides or plasmids encoding a therapeutic protein with protamine and using the resulting complex as the therapeutic compound would have been obvious to one of skill in the art.    
With respect to the limitation of chitosan (claims 1, 21, and 22), Svensson et al. teach coting cubosomes with chitosan to enhance mucosal delivery (see Abstract; p. 350, column 1, last paragraph).  One of skill in the art would have found obvious to further modify the gene delivery system by coating their liquid crystals with chitosan to achieve the predictable result of obtaining a biocompatible and efficient mucosal delivery composition.  
claims 1 and 22, Nielsen teaches that the ratio between the liquid crystal forming material and PC could be 1:1 (p. 32, lines 8-11).  While the cited prior art does not specifically teach an amount for tocopherol acetate, one of skill in the art would have readily recognized tocopherol acetate as a result effective variable and would have found obvious to use routine experimentation and vary the amount tocopherol acetate to achieve the predictable result of optimizing the composition for therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time it was made.

7.	 Claims 1, 17, 21, 22, 24-27, 29, 30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen taken with each Anderson et al., Glass et al., Dimitrov et al., Johnson et al., Gaemers et al., Lee et al., and Svensson et al., in further view of Khoo et al. (PGPUB 2007/0108405).
	The teachings of Nielsen, Anderson et al., Glass et al., Dimitrov et al., Johnson et al., Gaemers et al., Lee et al., and Svensson et al. are applied as above for claims 1, 17, 21, 22, 29, 30, and 33.  Nielsen, Anderson et al., Glass et al., Dimitrov et al., Johnson et al., Gaemers et al., Lee et al., and Svensson et al. do not teach lyophilization (claims 24-27).  Khoo et al. teach lyophilizing for better storage stability ([0103]; [0133]).  One of skill in the art would have found obvious to modify the teachings of Nielsen, Anderson et al., Glass et al., Dimitrov et al., Johnson et al., Gaemers et al., Lee et al., and Svensson et al. by lyophilizing the composition to achieve the predictable result of improving stability upon storage.
Thus, the claimed invention was prima facie obvious at the time it was made.
Response to Arguments
8.	The arguments are not new and were previously addressed.
With respect to the argument that Nielsen is related to improving bioadhesive properties, the applicant is reminded again that Nielsen teaches formulating the composition as a solution; this is enough to read on the recitations “injectable composition” (claim 1) and “injection preparation” (claim 30).  The instant claims are drawn to a composition, not a method; the claims do not require injecting the composition and thus, none of the references has to teach injecting the solution.  

With respect to nucleic acid delivery, again, it was common knowledge in the prior art that liquid crystals are suitable for nucleic acid delivery to the skin (see Vicentini; of record).  Furthermore, as evidenced by Kaneko (Virology, 2000, 267: 8-16) mucosal DNA vaccination was practiced in the prior art (see Abstract).
An obviousness-type rejection is based on the knowledge available in the prior art as a whole.  Based on the knowledge available in the prior art as a whole, one of skill in the art would have known that liquid crystals are suitable for nucleic acid delivery to the skin and mucosa.  One of skill in the art would have known that using a nucleic acid as Nielsen’s therapeutic or prophylactic agent would not render Nielsen unsuitable for its intended purpose.

The arguments addressing Rengel are moot because claim 8 was cancelled thus rendering the rejection of claim 8 over Rengel moot.  It is also noted that citing Rengel 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneko (Virology, 2000, 267: 8-16) was cited in response to the argument that modifying Nielsen by using a nucleic acid as the therapeutic agent to be delivered would render Nielsen unsuitable for its intended purpose.  Specifically, the reference provides evidence that using a nucleic acid as Nielsen’s therapeutic or prophylactic agent would not render Nielsen unsuitable for its intended purpose.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ILEANA POPA/Primary Examiner, Art Unit 1633